Citation Nr: 1718308	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for degenerative joint disease of the left shoulder (left shoulder disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a December 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At this hearing the Veteran stated that he was withdrawing his claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  Thereby, this issue is no longer on appeal and will not be discussed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran states that he was involved in a February 1964 parachute jump accident where several individuals were killed and others, including the Veteran, were injured.  After jumping out of the plane, another plane lost altitude and collided with several of the parachutists.  This caused several other parachutists to become tangled.  As a result, the Veteran's parachute partially collapsed and caused him to land hardly and injure his back and left shoulder.  The Veteran contends that since this injury he has had chronic left shoulder (and subsequent shoulder replacement surgery) and back pain.  

In June 2011, the Veteran underwent a VA examination for both his left shoulder and back.  The examiner noted that the Veteran currently has a diagnosis of lumbar spondylosis/multi-level disc disease and left shoulder degenerative joint disease.  

The June 2011 examiner opined that the Veteran's left shoulder and back disabilities are not related to the Veteran's military service.  The examiner relied on the absence of service treatment and personnel records and other risk factors that may have led to the Veteran's disabilities in rendering his opinion.  However, no further elaboration or treatise support for a correlation between these risk factors and the Veteran's disabilities was provided.

Following this VA examination, the Veteran provided the Board with ample lay evidence corroborating the existence of the February 1964 jump accident and his involvement.  Furthermore, the Veteran stated in his December 2016 Board hearing that he did not seek medical treatment following the jump accident because he chose to manage the pain on his own and underestimated the degenerative nature of his injuries. 

Therefore, the Board finds that the June 2011 examination is inadequate as it relies on an inaccurate factual basis.  Thereby, on remand, the RO must schedule the Veteran for a new VA examination to determine the nature and etiology of his left shoulder and back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Forward a copy of the Veteran's claims file, including this remand, to a qualified medical professional, other than the medical professional who provided the June 2011 VA examination, for a new examination.

2. The examiner must first identify all diagnosed back disabilities present during the period of the claim (from September 2010 to the present), to include, but not limited to, lumbar spondylosis and multi-level disc disease.

After reviewing the record, and with consideration of the Veteran's lay statements, the examiner is asked to address the following for each diagnosis:

a)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's left shoulder degenerative joint disease began in service, was caused by service, or is otherwise related to the Veteran's military service?

b) Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed back disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

The examiner should not base any opinions on the absence of service treatment records.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  

The VA examiner should indicate that the claims file was reviewed.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



